
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16



FIRST COMMUNITY BANCORP
EXECUTIVE SEVERANCE PAY PLAN

ARTICLE I
DEFINITIONS


1.1  Definitions

        Whenever used in this Plan, the following capitalized terms shall have
the meanings set forth in this Section 1.1, certain other capitalized terms
being defined elsewhere in this Plan:

(a)"Board" means the Board of Directors of the Company.

(b)"Change in Control" shall mean the occurrence of any of the following:

          (i)  Any "Person" or "Group" (as such terms are defined in
Section 13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and
the rules and regulations promulgated thereunder) is or becomes the "Beneficial
Owner" (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company, or of any entity resulting from a
merger or consolidation involving the Company, representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities of
the Company or such entity.

        (ii)  The individuals who, as of the date hereof, are members of the
Board (the "Existing Directors"), cease, for any reason, to constitute more than
fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company's Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by the Company's stockholders of any new director was approved by a vote of at
least fifty percent (50%) of the Existing Directors, such a new director shall
be considered an Existing Director; provided, further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened "Election Contest"
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies by or on behalf of anyone other than the
Board (a "Proxy Contest"), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest.

        (iii)  The consummation of (x) a merger, consolidation or reorganization
to which the Company is a party, whether or not the Company is the person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any Person other than
the Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (a
"Transaction") does not otherwise result in a "Change in Control" pursuant to
subparagraph (i) of this definition of "Change in Control"; provided, however,
that no such Transaction shall constitute a "Change in Control" under this
subparagraph (iii) if the persons who were the Shareholders of the Company
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of the Company are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii).

--------------------------------------------------------------------------------




(c)"Code" means the Internal Revenue Code of 1986, as amended.

(d)"Company" means First Community Bancorp, a California corporation, and any
successor or assignee as provided in Article V.

(e)"Compensation" means your highest annual compensation for any calendar year
in the three calendar years ending with the calendar year which includes the
date of your termination of employment with the Company and its Subsidiaries,
with your compensation for any such calendar year in which you do not complete
twelve (12) months or service being annualized on the basis of a twelve
(12) month year. For purposes of determining your "Compensation", your annual
compensation for any calendar year or portion thereof shall be limited to your
base salary, your nonaccountable automobile and other expense allowances, and
your bonus attributable to such calendar year regardless of when paid (or, if
you did not receive a bonus for a calendar year, your target bonus), before
reductions for any amounts excludable from your gross income for federal income
tax purposes pursuant to Section 125 or Section 401(k) of the Code or under any
nonqualified deferred compensation plan. "Compensation" shall not include your
income from the grant or vesting of restricted stock, or from the grant,
vesting, or exercise of stock options.

(f)"Disability" means a physical or mental infirmity which substantially impairs
your ability to perform your material duties for a period of at least one
hundred eighty (180) consecutive calendar days, and, as a result of such
Disability, you have not returned to your full-time regular employment prior to
termination.

(g)"Employee Grade" means the grade within the compensation system to which you
are assigned by the Company.

(h)"Executive" means a regular full-time salaried or hourly employee of the
Company or its Subsidiaries in Employee Grades 1, 2, 3, A or B who does not have
an individual agreement with the Company or its Subsidiaries regarding severance
payments.

(i)"ERISA" means Employee Retirement Income Security Act of 1974, as amended.

(j)"Good Reason" means any of the following events, provided that you give the
Company or its Subsidiary at least thirty (30) days prior written notice of your
termination with the Company or its Subsidiary:

          (i)  a reduction by the Employer in the your base salary as in effect
immediately before such reduction; or

        (ii)  a diminution in your duties and responsibilities, as in effect
immediately before the Change in Control, or an adverse change, after the
occurrence of a Change in Control, in your place in the Company's organization
chart or in the seniority of the individual to whom you report; or

        (iii)  a material reduction in the your annual target bonus opportunity
(if any) (for this purpose, a reduction for any year of over ten percent (10%)
of your annual target bonus opportunity (if any) measured by the preceding year
shall be considered "material"); or

        (iv)  a material reduction in your Welfare Benefits (for this purpose, a
reduction for any one year of over ten percent (10%) of aggregate Welfare
Benefits shall be considered "material"); or

        (v)  the failure by the Company or its Subsidiaries to provide and
credit you with the number of accrued annual leave days to which you are
entitled in accordance with the Company's normal annual leave policy as in
effect immediately before the Change in Control; or

2

--------------------------------------------------------------------------------




        (vi)  the Employer's requiring you to be based more than twenty five
(25) miles from the location of your place of employment immediately before the
Change in Control, except for normal business travel in connection with your
duties with the Company or its Subsidiaries.

(k)"Just Cause" means:

          (i)  the willful and continued failure by you to perform substantially
your duties with the Company and its Subsidiaries, and such willful and
continued failure continues after a demand for substantial performance is
delivered to you by the Company or its Subsidiaries which specifically
identifies the manner in which you have not substantially performed your duties;
or

        (ii)  the willful engaging by you in conduct which is materially and
demonstrably injurious to the business or reputation of the Company or its
Subsidiaries.

For purposes of determining whether "Just Cause" exists, no act or failure to
act on your part shall be considered "willful" unless done, or omitted to be
done, by you in bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company and its
Subsidiaries.

(l)"Multiplier" for each Employee Grade shall be the number set forth opposite
such Employee grade below:


Employee Grade


--------------------------------------------------------------------------------

  Multiplier

--------------------------------------------------------------------------------

Grade One   3 Grade Two   2 Grade Three   2 Grade A   2 Grade B   1

(m)"Person" shall have the meaning set forth in the definition of "Change in
Control".

(n)"Release" means the Separation and General Release Agreement in the form
attached hereto as Exhibit "A".

(o)"Severance Payment" means the payment of severance compensation as provided
in Article III.

(p)"Severance Period" means the number of whole months equal to the product of
12 multiplied by the Multiplier for your Employee Grade, beginning on the date
of your termination of employment with the Company and its Subsidiaries.

(q)"Subsidiary" means any corporation or other Person, a majority of the voting
power, equity securities or equity interest of which is owned directly or
indirectly by the Company.

(r)"WARN" means Worker Adjustment and Retraining Notification Act, 29 U.S.C. §
2101 et seq.

(s)"Welfare Benefits" means the medical, dental, disability and life insurance
coverages (including coverage under self-insured arrangements or plans) which
the Company or its Subsidiaries provide to you or your dependents immediately
before a Change in Control.


ARTICLE II
INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES


2.1  Indemnification and Gross-Up

        The Company hereby indemnifies you and holds you harmless from and
against any and all liabilities, costs and expenses (including, without
limitation, attorney's fees and costs) you may incur as a result of the excise
tax imposed by Section 4999 of the Code or any similar provision of state or
local

3

--------------------------------------------------------------------------------


income tax law (the "Excise Tax"), to the end that you shall be placed in the
same tax position with respect to the Severance Payment under this Plan and all
other payments from the Company to you in the nature of compensation as you
would have been in if the Excise Tax had never been enacted. In furtherance of
such indemnification, the Company shall pay to you a payment (the "Gross-Up
Payment") in an amount such that, after payment by you of all taxes, including
income taxes and Excise Tax imposed on the Gross-Up Payment and any interest or
penalties (other than interest and penalties imposed by reason of your failure
to file timely tax returns or to pay taxes shown due on such returns and any tax
liability, including interest and penalties, unrelated to the Excise Tax or the
Gross-Up Amount), you shall be placed in the same tax position with respect to
the Severance Payment under this Plan and all other payments from the Company to
you in the nature of compensation as you would have been in if the Excise Tax
had never been enacted. At such time or times necessary to carry out the
purposes of this Article II in view of the withholding requirements of
Section 4999 (c) (1) of the Code, the Company shall pay to you one or more
Gross-Up Payments for the Severance Payment and any other payments in the nature
of compensation which the Company determines are "excess parachute payments"
under Section 280G(b) (1) of the Code ("Excess Parachute Payments"). If, through
a local taxing authority (a "Taxing Authority"), or a judgement of any court,
you become liable for an amount of Excise Tax not covered by the Gross-Up
Payment payable pursuant to the preceding sentence, the Company shall pay you an
additional Gross-Up Payment to make you whole for such additional Excise Tax;
provided, however, that, pursuant to Section 2.3, the Company shall have the
right to require you to protest, contest, or appeal any such determination or
judgement. For purposes of this Article II, any amount which the Company is
required to withhold under Sections 3402 or 4999 of the Code or under any other
provision of law shall be deemed to have been paid for you.

2.2  Reporting

        Upon payment to you of a Gross-Up Payment, the Company shall provide you
with a written statement showing the Company's computation of such Gross-Up
Payment and the Excess Parachute Payments and Excise Tax to which it relates,
and setting forth the Company's determination of the amount of gross income you
are required to recognize as a result of such payments and your liability for
the Excise Tax. You shall cause your federal, state and local income tax returns
for the period in which you receive such Gross-Up Payment to be prepared and
filed in accordance with such statement, and, upon such fling, you shall certify
in writing to the Company that such returns have been so prepared and filed. At
your request, the Company shall furnish to you, at no cost to you, assistance in
preparing your federal, state and local income tax returns for the period in
which you receive such Gross-Up Payment in accordance with such statement.
Notwithstanding the provisions of Section 2.1, the Company shall not be
obligated to indemnify you from and against any tax liability, cost or expenses
(including, without limitation, any liability for the Excise Tax or attorney's
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions if this Section 2.2.

2.3  Controversies

        If any controversy arises between you and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
you receive from the Company as an excess Parachute Payment, or with respect to
Excess Parachute Payment, including, without limitation, any audit, protest to
an appeals authority of a Taxing Authority or litigation (a "Controversy"), the
Company shall have the right to participate with you in the handling of such
Controversy. The Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. If the Company elects, you shall be represented in any

4

--------------------------------------------------------------------------------


Controversy by attorneys, accountants, and other advisors selected by the
Company, and the Company shall pay the fees, costs and expenses of such
attorneys, accountants, or advisors, and any tax liability you may incur as a
result of such payment. You shall promptly notify the Company of any
communication with a Taxing Authority, and you shall promptly furnish to the
Company copies of any written correspondence, notices or documents received from
a Taxing Authority relating to a Controversy. You shall cooperate fully with the
Company in the handling of any Controversy; provided, however, that you shall
not be obligated to furnish to the Company copies of any portion of your tax
returns which do not bear upon, and are not affected by, the Controversy.

2.4  Refunds

        You shall pay over to the Company, within ten (10) days after your
receipt thereof, any refund you receive from any Taxing Authority of all or any
portion of the gross-Up Payment or the Excise Tax, together with any interest
you receive from such Taxing Authority on such refund. For purposes of this
Section 2.4, a reduction in your tax liability attributable to the previous
payment of the Gross-Up Amount or the Excise Tax shall be deemed to be a refund.
If you would have received a refund of all or any portion of the Gross-Up
Payment or the Excise Tax, except that a Taxing Authority offset the amount of
such a refund against other tax liabilities, interest, or penalties, you shall
pay the amount of such offset over to the Company, together with the amount of
interest you would have received from the Taxing Authority if such offset had
been an actual refund, within ten (10) days after receipt of notice from the
Taxing Authority of such offset.


ARTICLE III
SEVERANCE PAYMENTS


3.1  Right to Severance Payment; Release

        Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, you shall be entitled to
receive a Severance Payment from the Company in the amount provided in
Section 3.2 if (a) you are an Executive, and (b) within twenty four (24) months
after the occurrence of a Change of Control, your employment with the Company
and its Subsidiaries terminates for any reason other than:

(a)Death,

(b)Disability,

(c)Termination by the Company or its Subsidiaries for Just Cause,

(d)Retirement in accordance with the normal retirement policy of the Company,

(e)Voluntary termination by you for other than Good Reason, or

(f)The sale by the Company of the Subsidiary which employed you before such
sale, if you have been offered employment with the purchaser of such Subsidiary
on substantially the same terms and conditions under which such you worked for
the Subsidiary before the sale.

If your employment with the Company or its Subsidiaries terminates before the
occurrence of a Change in Control for any reason other than one of those
enumerated immediately above, your employment

5

--------------------------------------------------------------------------------



will be deemed to have terminated on the day after the occurrence of the Change
in Control if (i) your employment terminates within ninety (90) days before a
Change in Control actually occurs, or (ii) you reasonably demonstrate that the
Company or its Subsidiaries involuntarily terminated your employment, or gave
you Good Reason, at the request of a Person (other than the Company or its
Subsidiaries) who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or otherwise in connection with, or in
anticipation of, a Change in Control which actually occurs.

3.2  Amount of Severance Payment

        If you become entitled to a Severance Payment under this Plan, the
amount of your Severance Payment, when added to any payments which the Company
or its Subsidiaries are required to make to you under WARN, shall equal the
product of your Compensation multiplied by the Multiplier for your Employee
Grade.

3.3  No Mitigation

        The Company acknowledges and agrees that you shall be entitled to
receive your entire Severance Payment regardless of any income, which you may
receive from other sources following your termination on or after the Effective
Time.

3.4  Payment of Severance Payment

        The Severance Payment to which you are entitled shall be paid to you, in
cash and in full, not later than eight (8) calendar days after the execution and
delivery by you (or your beneficiary or personal representative, if applicable)
of the Release Agreement, but in no event before the date on which such Release
becomes effective. If you should die before all amounts payable to you have been
paid, such unpaid amounts shall be paid to your beneficiary under this Plan or,
if you have not designated such a beneficiary in writing to the Company, to the
personal representative(s) of your estate.

3.5  Welfare Benefits

        If you are entitled to receive a Severance Payment under Section 3.1,
you will also be entitled to receive continued Welfare benefits on the same
basis, including required employee contributions, if any, as in effect for
similarly-situated Executives in the employ of the Company or its Subsidiaries,
for your Severance Period. Notwithstanding the foregoing, your right to any
particular type of Welfare Benefit shall be subject to cancellation by the
Company if you or your dependents obtain alternative coverage of a similar type
during the Severance Period; period, however, that if any such alternative group
health coverage excludes any pre-existing condition that you or your dependents
may have when coverage under such group health plan would otherwise begin,
coverage under this Section 3.5 shall continue (but not beyond the Severance
Period) with respect to such pre-existing condition until such exclusion under
such other group health plan lapses or expires. You shall be obligated to notify
the Company's Human Resources Department of any such alternative coverage within
thirty (30) days of its first becoming applicable to you or your dependents. In
the event you are required to make an election under Sections 601 through 607 of
ERISA (commonly known as COBRA) to qualify for continuing health benefits
coverage described in this Section 3.5, the obligations of the Company and its
Subsidiaries under this Section 3.5 to continue your health benefits coverage
shall be conditioned upon your timely making such an election.

3.6  Automobile

        If you become entitled to receive a Severance Payment under Section 3.1,
and you then have the use of an automobile that is provided to you at the
expense of the Company or any Subsidiary, you shall have the right, for ninety
(90) days following your termination of employment, (a) to continue

6

--------------------------------------------------------------------------------


your use of the automobile on the same basis on which you used it immediately
before your termination of employment, or (b) to purchase the automobile from
the Company or Subsidiary for its low wholesale bluebook value, or, if the
Company or Subsidiary has leased the automobile, to assume the lease, or (c) to
take the actions described in clause (a) and (b) of this sentence.

3.7  Outplacement Services

        If you become entitled to Severance Payment under Section 3.1, you will
also become entitled to receive outplacement services in accordance with the
Company's usual practice for Executives.

3.8  Withholding of Taxes

        The Company may withhold from any amounts payable under this Plan all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.


ARTICLE IV
OTHER RIGHTS AND BENEFITS NOT AFFECTED


4.1  Other Benefits

        This Plan does not provide a pension for you, nor shall any payment
hereunder be characterized as deferred compensation. Except as set forth in
Section 4.2, neither the provisions of this Plan nor the Severance Payment
provided for hereunder shall reduce any amounts otherwise payable, or in any way
diminish your rights as an employee, whether existing now or hereafter, under
any written benefit, incentive, retirement, stock option, stock bonus or stock
purchase plan or any written employment agreement or other written plan or
arrangement not related to severance.

4.2  Other Severance Plans Superseded

        As of the Effective Time, this Plan will supersede any and all other
severance plans of the Company or its Subsidiaries to the extent they apply to
Executives (except for any individual severance agreement between you and the
Company and its Subsidiaries), and your participation in any other severance
plan of the Company and its Subsidiaries will be hereby terminated.

4.3  Employment Status

        This Plan does not constitute a contract of employment or impose on you
any obligation to remain in the employ of the Company, nor does it impose on the
Company or any of its Subsidiaries any obligation to retain you in your present
or any other position, nor does it change the status of your employment as an
employee at will. Nothing in this Plan shall in any way affect the right of the
Company or any of its Subsidiaries in its absolute discretion to change or
reduce your compensation at any time, or to change at any time one or more
benefit plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.


ARTICLE V
SUCCESSOR TO THE COMPANY


        The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company's obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no succession or assignment had taken place. In such
event, the term "Company", as used in this Plan, shall mean (from and after, but
not before, the occurrence of such event) the Company as herein

7

--------------------------------------------------------------------------------


before defined and any successor or assignee to the business or assets which by
reason hereof becomes bound by the terms and provisions of this Plan.


ARTICLE VI
CONFIDENTIALITY


6.1  Nondisclosure of Confidential Material

        In the performance of your duties, you have previously had, and may in
the future have, access to confidential records and information, including, but
not limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the "Confidential Material").
All such Confidential Material is considered secret and has been and/or will be
disclosed to you in confidence. By your acceptance of your Severance Payment
under this Plan, you shall be deemed to have acknowledged that the Confidential
Material constitutes propriety information of the Company which draws
independent economic value, actual or potential, from not being generally known
to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 6.1 is an example, to maintain its secrecy.
Except in the performance of your duties to the Company, you shall not, directly
or indirectly for any reason whatsoever, disclose or use any such Confidential
Material that (i) has been publicly disclosed or was within your possession
prior to its being furnished to you by the Company or becomes available to you
on a nonconfidential basis from a third party (in any of such cases, not due to
a breach by you or your obligations to the Company or by breach of any other
person of a confidential, fiduciary or confidential obligation, the breach of
which you know or reasonably should know), (ii) is required to be disclosed by
you pursuant to applicable law, and you provide notice to the Company of such
requirement as promptly as possible, or (iii) was independently acquired or
developed by you without violating any of the obligations under this Plan and
without relying on Confidential Material of the Company. All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Company's
business, which you have prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Company's sole and exclusive
property and shall be included in the Confidential Material. Upon your
termination of employment with the Company, or whenever requested by the
Company, you shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in your possession or
under your control.

6.2  Nonsolicitation or Employees

        By your acceptance of your Severance Payment under this Plan, you agree
that, for a period of two (2) years following your termination of employment
with the Company or its Subsidiaries, neither you nor any Person or entity in
which you have an interest shall solicit any person who was employed on the date
of your termination of employment by the Company or any of its Subsidiaries, to
leave the employ of the Company or any of its Subsidiaries. Nothing in this
Section 6.2, however, shall prohibit you or any Person or entity in which you
have an interest from placing advertisements in periodicals of general
circulation soliciting applications for employment, or from employing any person
who answers any such advertisement. For purposes of this Section 6.2, you shall
not be deemed to have an interest in any corporation whose stock is publicly
traded merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you

8

--------------------------------------------------------------------------------


do not provide services to such corporation in any capacity (whether as an
employee, an independent contractor or consultant, a board member, or
otherwise).

6.3  Equitable Relief

        By your acceptance of your Severance Payment under this Plan, you shall
be deemed to have acknowledged that violation of Sections 6.1 or 6.2 would cause
the Company irreparable damage for which the Company can not be reasonably
compensated in damages in an action at law, and that therefore in the event of
any breach by you of Sections 6.1 or 6.2, the Company shall be entitled to make
application to a court of competent jurisdiction for equitable relief by way of
injunction or otherwise (without being required to post a bond). This provision
shall not, however, be construed as a waiver of any of the rights which the
Company may have for damages under this Plan or otherwise, and, except as
limited in Article VII, all of the Company's rights and remedies shall be
unrestricted.


ARTICLE VII
ARBITRATION


        Except for equitable relief as provided in Section 6.3, arbitration in
accordance with the then most applicable rules of the American Arbitration
Association shall be the exclusive remedy for resolving any dispute or
controversy between you and the Company or any of its Subsidiaries, including,
but not limited to, any dispute regarding your employment or he termination of
your employment or any dispute regarding the application, interpretation or
validity of this Plan not otherwise resolved through claims procedure set forth
in Section 8.10. The arbitrator shall be empowered to grant only such relief as
would be available in a court of law. In the event of any conflict between this
Plan and the rules of the American Arbitration Association, the provisions of
this Plan shall be determinative. If the parties are unable to agree upon an
arbitrator, they shall select a single arbitrator from a list designated by the
office of the American Arbitrator Association having responsibility for the city
in which you primarily performed services for the Company or its Subsidiaries
immediately before your termination of employment of seven arbitrators, all of
whom shall be retired judges who are actively involved in hearing private cases
or members of the National Academy of Arbitrators, and who, in either event, are
residents of the area in which you primarily performed services for the Company
or its Subsidiaries immediately before your termination of employment. If the
parties are unable to agree upon an arbitrator from such list, they shall each
strike names alternatively from the list, with the first to strike being
determined by lot. After each party has used three strikes, the remaining name
on the list shall be the arbitrator. The fees and expenses of the arbitrator
shall initially be responsible for the fees and expenses of its own
representatives and witnesses. Unless mutually agreed otherwise by the parties,
any arbitration shall be conducted at a location within fifty (50) miles from
the location in which you primarily performed services for the Company or any of
its Subsidiaries immediately before your termination of employment. If the
parties cannot agree upon a location for the arbitration, the arbitrator shall
determine the location within such fifty (50) mile radius. Judgement may be
entered on the award of the arbitrator in any court having jurisdiction. The
prevailing party in the arbitration proceeding, as determined by the arbitrator,
and in any enforcement or other court proceedings, shall be entitled to the
extent provided by law to reimbursement from the other party for all of the
prevailing party's costs (including but not limited to the arbitrator's
compensation), expenses and reasonable attorney's fees.

9

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS


8.1  Applicable law

        To the extent not preempted by the laws of the United States, the laws
of the State of California shall be the controlling law in all matters relating
to this Plan, regardless of the choice-of-law rules of the State of California
or any other jurisdiction.

8.2  Construction

        No term or provision of this Plan shall be construed so as to require
the commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

8.3  Severability

        If a provision of this Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Plan and
this Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.

8.4  Headings

        The Section headings in this Plan are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Plan or of any particular Section.

8.5  Assignability

        Your rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.

8.6  Term

        This Plan shall continue in full force and effect until its terms and
provisions are completely carried out, unless terminated by the Board with at
least a two-thirds majority before the occurrence of a Change in Control;
provided, however, that no termination of this Plan shall be effective if made
while the Company (or any Person acting on the Company's behalf) is conducting
negotiations to effect a Change in Control, or within ninety (90) days before
the Company (or any Person acting on its behalf) executes a letter of intent
(whether or not binding) or a definitive agreement to effect a Change in
Control.

8.7  Amendment

        This Plan may be amended in any respect by resolution adopted by the
Board with at least a two-thirds majority until a Change in Control occurs;
provided, however, that this Section 8.7 shall not be amended, and no amendment
shall be effective if made while the Company (or any Person acting on the
Company's behalf) is conducting negotiations to effect a Change in Control, or
within ninety (90) days before the Company (or any Person acting on its behalf)
executes a letter of intent (whether or not binding) or a definitive agreement
to effect a Change in Control. After a Change in Control occurs, this Plan shall
no longer be subject to amendment, change, substitution, deletion, revocation or
termination in any respect whatsoever. No agreement or representations written
or oral, express or implied, with respect to the subject matter hereof, have
been made by the Company which are not expressly set forth in this Plan.

10

--------------------------------------------------------------------------------


8.8  Notices

        For purposes of this Plan, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the General Counsel. All
notices and communications shall be deemed to have been received on the date of
delivery thereof if personally delivered, upon return confirmation if
telecopied, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt. No objection to the method of delivery
may be made if the written notice or other communication is actually received.

8.9  Administration

        This Plan constitutes a welfare benefit plan within the meaning of
Section 3 (1) of ERISA. This letter constitutes the governing document of the
Plan and the Summary Plan Description under ERISA. The Administrator of the
Plan, within the meaning of Section 3(16) of ERISA, and the Named Fiduciary
thereof, within the meaning of Section 402 of ERISA, is the Company. Attached
hereto as Exhibit "B" is a statement of your rights under ERISA.

8.10 Claims

        If you believe you are entitled to a benefit under this Plan, you may
make a claim for such benefit by filing with the Company a written statement
setting forth the amount and type of payment so claimed. The statement shall
also set forth the facts supporting the claim. The claim may be filed by mailing
or delivering it to the Secretary of the Company.

        Within sixty (60) calendar days after receipt of such a claim, the
Company shall notify you in writing of its action on such claim and if such
claim is not allowed in full, shall state the following in a manner calculated
to be understood by you:

(a)The specific reason or reasons for the denial;
(b)Specific reference to pertinent provisions of this Plan on which the denial
is based;
(c)A description of any additional material or information necessary for you to
be entitled to the benefits that have been denied and an explanation of why such
material or information is necessary; and
(d)An explanation of this Plan's claim review procedure.

        If you disagree with the action taken by the Company, you or your duly
authorized representative may apply to the Company for a review of such action.
Such application shall be made within one hundred twenty (120) calendar days
after receipt by you of the notice of the Company's action on your claim. The
application for review shall be filed in the same manner as the claim for
benefits. In connection with such review, you may inspect any documents or
records pertinent to the matter and may submit issues and comments in writing to
the Company. A decision by the Company shall be communicated to you within sixty
(60) calendar days after receipt of the application. The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by you, and specific references to the
pertinent provisions of this Plan on which the decision is based.

Dated: October 30, 2002

11

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.16



FIRST COMMUNITY BANCORP EXECUTIVE SEVERANCE PAY PLAN ARTICLE I DEFINITIONS
ARTICLE II INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES
ARTICLE III SEVERANCE PAYMENTS
ARTICLE IV OTHER RIGHTS AND BENEFITS NOT AFFECTED
ARTICLE V SUCCESSOR TO THE COMPANY
ARTICLE VI CONFIDENTIALITY
ARTICLE VII ARBITRATION
ARTICLE VIII MISCELLANEOUS
